Exhibit ValuePlan Lease Agreement No.: 366103/CFC2 Customer No.: 00366103 Date Prepared: 2007/06/22 Attachment No.: INSTALLED AT LOCATION Customer Name: LES TRANSFORMATEURS PIONEER LTEE Company Name: LES TRANSFORMATEURS PIONEER LTEE Address:612, CHEMIN BERNARD Address:612, CHEMIN BERNARD GRANBYQC J2G 8E5 GRANBYQC J2G 8E5 Tel. No.: Attn: Tel. No.: Attn: Customer, including successors and assigns ("you or "your') agrees to lease from and/or finance with IBM Canada Limited ("us”, "we" or "our'), the equipment and/or other items including software and services (collectively, the "Items') described in this Agreement. A transaction code F in the "Trans.
